DETAILED ACTION

Applicant’s submission filed on 05/13/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al  (JP2017195724A, hereinafter Kazuhiro) and further in view of Jin et al. (WO2013039267, hereinafter Jin) and Minato-ku et al. (EP1271732, hereinafter Minato-ku).

Referring to claim 1, Kazuhiro discloses a fixing structure (figure 6) for corrugated tube comprising: 
a corrugated tube (20) that is extensible and contractible in a longitudinal direction of the corrugated tube, and through which a wiring (12) is inserted; and 5a plurality of fixing members (16) configured to fix the corrugated tube through which the wiring is inserted to a plurality of fixing locations provided at a fixing destination, the fixing members being attached to an outer surface of the corrugated tube at a first interval along the longitudinal direction (by having 16,16 able to fix the corrugated tube to a plurality of fixing locations provided at a fixing destination, the fixing members being attached to an outer surface of the corrugated tube at a certain interval along the longitudinal direction; additionally see paragraphs 008 and 0022);
the first interval of the adjacent fixing members is adjusted corresponds the plurality of fixing locations are arranged at a second interval, such that the plurality of fixing members are fixed to the plurality of fixing locations (see paragraph 0004 and paragraph 0010 defines be having tabular body in axial direction).

Kazuhiro clearly do not disclose in response to the corrugated tube is extended or contracted between adjacent fixing 10members of the plurality of fixing members, the first interval of the adjacent fixing members is adjusted corresponds the plurality of fixing locations are arranged at a second interval which is different from the first interval, such that the plurality of fixing members are fixed to the plurality of fixing locations;
and the fixing structure further comprises a tube one-end-side fixing member that fixes one end portion of the corrugated tube through which the wiring is inserted to the wiring drawn out of a side of the one end portion.
  
Jin discloses in response to the corrugated tube is extended or contracted between adjacent fixing 10members of the plurality of fixing members, the first interval of the adjacent fixing members is adjusted corresponds the plurality of fixing locations are arranged at a second interval which is different from the first interval, such that the plurality of fixing members are fixed to the plurality of fixing locations (Jin discloses  that even in the case of causing misalignment between clamp positions of both ends of the corrugated tube 1 and clamp positions of the vehicle body side, alignment is enabled by expanding and contracting the auxiliary bellows-shaped tubular portion …. That is, the misalignment between the clamp positions can be absorbed by the auxiliary bellows-shaped tubular portion and it is unnecessary to provide the vehicle body side with a function of absorbing the misalignment between clamp positions.);

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing structure of Kazuhiro to have contraction or expansion of tubes between fixing members as taught by Jin to  overcome or  absorbing the misalignment of clamp positions with respect to claim location of the vehicle body to provide easy installation to fix clamps to clamp locations of the vehicle body.

Minato-ku  discloses the fixing structure further comprises a tube one-end-side fixing member that fixes one end portion of the corrugated tube through which the wiring is inserted to the wiring drawn out of a side of the one end portion (adhesive tape in figure 12 of Minato-ku) .
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing structure of Kazuhiro to have  tube one-end-side fixing member as taught by Minato-ku because tube one-end-side fixing member would close end of tube to enter or prevent foreign matter such as dust, water, sand, or other object etc.

Referring to claim 3, Kazuhiro in view of  Jin and Minato-ku disclose t15the fixing structure for corrugated tube according to claim 1, wherein the tube one-end-side fixing member is an adhesive tape wound around the one end portion to cover the wiring(adhesive tape in figure 12 of Minato-ku). 
 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO2013039267, hereinafter Jin) and Minato-ku et al. (EP1271732, hereinafter Minato-ku).

Referring to claim 1, Jin discloses a fixing structure (figure 1) for corrugated tube comprising: 
a corrugated tube (1) that is extensible and contractible in a longitudinal direction of the corrugated tube, and through which a wiring (W) is inserted; and 5a plurality of fixing members (10) configured to fix the corrugated tube through which the wiring is inserted to a plurality of fixing locations provided at a fixing destination, the fixing members being attached to an outer surface of the corrugated tube at a first interval along the longitudinal direction (by having 10,10 able to fix the corrugated tube to a plurality of fixing locations provided at a fixing destination, the fixing members being attached to an outer surface of the corrugated tube at a certain interval along the longitudinal direction; additionally see fixing members 10 in figure 1);
 In response to the corrugated tube is extended or contracted between adjacent fixing 10members of the plurality of fixing members, the first interval of the adjacent fixing members is adjusted corresponds the plurality of fixing locations are arranged at a second interval which is different from the first interval, such that the plurality of fixing members are fixed to the plurality of fixing locations (Jin discloses  that even in the case of causing misalignment between clamp positions of both ends of the corrugated tube 1 and clamp positions of the vehicle body side, alignment is enabled by expanding and contracting the auxiliary bellows-shaped tubular portion …. That is, the misalignment between the clamp positions can be absorbed by the auxiliary bellows-shaped tubular portion and it is unnecessary to provide the vehicle body side with a function of absorbing the misalignment between clamp positions.);
Jin fails to disclose the fixing structure further comprises a tube one-end-side fixing member that fixes one end portion of the corrugated tube through which the wiring is inserted to the wiring drawn out of a side of the one end portion.

Minato-ku  discloses the fixing structure further comprises a tube one-end-side fixing member that fixes one end portion of the corrugated tube through which the wiring is inserted to the wiring drawn out of a side of the one end portion (adhesive tape in figure 12 of Minato-ku) .
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing structure of Kazuhiro to have  tube one-end-side fixing member as taught by Minato-ku because tube one-end-side fixing member would close end of tube to enter or prevent foreign matter such as dust, water, sand, or other object etc.

Referring to claim 3, Jin and Minato-ku disclose t15the fixing structure for corrugated tube according to claim 1, wherein the tube one-end-side fixing member is an adhesive tape wound around the one end portion to cover the wiring (adhesive tape in figure 12 of Minato-ku). 
20
Response to Arguments
Applicant’s arguments with respect to claim(s)  1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847